DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 1, 2022. Claims 1-16 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-7, the closest prior art references, Pai et al. (US 2018/0061709 A1) and Matsui et al. (US 2011/0273649 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “an opening extending from one side of the filter body to a middle portion of the filter body, wherein the opening is defined and surrounded by a first side, a second side, and a third side connected end to end, and the first side is disposed opposite to the third side; a first protrusion protruding from the first side to the third side of the opening; and a second protrusion protruding from the third side to the first side of the opening and disposed opposite to the first protrusion, wherein a side of the opening opposite to the second side is flush with a side of the first protrusion.”
In regard to independent claim 8 and dependent claims 9-16, the closest prior art references, Pai et al. (US 2018/0061709 A1) and Matsui et al. (US 2011/0273649 A1), fail to disclose, either singly or in combination, all of the limitations of claim 8, including the combination of limitations, “an opening extending from one side of the filter body to a middle portion of the filter body, wherein the opening is defined and surrounded by a first side, a second side, and a third side connected end to end, and the first side is disposed opposite to the third side; a first protrusion protruding from the first side to the third side of the opening; and a second protrusion protruding from the third side to the first side of the opening and disposed opposite to the first protrusion, wherein a side of the opening opposite to the second side is flush with a side of the first protrusion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871